Citation Nr: 9901823	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-46 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty between August 1966 and 
February 1973.

This matter came to the Board of Veterans Appeals (Board) on 
appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In September 1998, the veteran participated in a video 
conference with the undersigned.  During that conference, he 
requested service connection for tinnitus, neck disability, 
and right shoulder disability.  Those issues were not 
certified or developed for appeal; and, therefore, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed rating decision in March 1973, the RO 
denied entitlement to service connection for back disability, 
diagnosed as spondylolysis at L5.

2.  Evidence received since the ROs decision in March 1973 
is not cumulative or duplicative of that on file at the time 
of the decision but is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  

In March 1973, the RO denied the veterans claim of 
entitlement to service connection for back disability.  The 
evidence on file at that time consisted of the veterans 
medical records for service from February 1969 through 
February 1973.  In December 1969, the veteran complained of 
back pain in association with influenza.  After reviewing 
chest X-rays, taken in February 1972, the radiologist 
reported that there could be minimal degenerative changes in 
the mid-thoracic vertebrae.  

During his January 1973 service separation examination, the 
veteran responded in the affirmative, when asked if he then 
had, or had ever had, recurrent back pain.  During an 
orthopedic consultation, he complained of non-radiating back 
pain since 1964, which he dated to an automobile accident.  
He reported that the back pain had been aggravated by an 
automobile accident in service in 1967.  X-rays, taken in 
January 1973, revealed spondylolysis at L5, which the 
examiner stated had existed prior to service.

In March 1973, the RO found that the veterans back 
disability, diagnosed as spondylolysis at L5, was a 
congenital or developmental abnormality, not a disability 
under the law.  Accordingly, the RO denied entitlement to 
service connection.  The veteran was notified of that 
decision, as well as his appellate rights; however, he did 
not initiate an appeal.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In a February 1998 rating decision, the RO apparently found 
that the veteran had submitted new and material evidence to 
reopen the claim, as the RO conducted a de novo review of the 
evidence.  However, to ensure that it has jurisdiction, the 
Board must also consider the issue of whether new and 
material evidence has been submitted to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Evidence added to the record since the ROs March 1973 
decision includes the report of an August 1997 VA orthopedic 
examination in which the examiner concluded that veteran had 
moderate post-traumatic osteoarthritis of the lumbar spine 
and associated sacroiliac back strain which were 
predominantly related to a motor vehicle accident in service.  
Such evidence, which had not been submitted previously to 
agency decision makers, bears directly and substantially upon 
the specific upon the issue of entitlement to service 
connection for back disability.  It is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, it is new and material for the purpose of 
reopening the claim.  



ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for back disability is 
reopened.


REMAND

In light of the foregoing decision to reopen the claim of 
entitlement to service connection for back disability, a de 
novo review of the evidence is required.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  It would be premature for the 
Board to take such action, as it could prejudice the 
veterans claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

On the veterans service medical records (See, e.g., the 
report of his August 1966 service entrance examination), it 
was noted that in the mid-1960s, prior to service, the 
veteran had been in a car accident in Tulsa, Oklahoma.  
Neither the police report of that accident nor the report of 
medical treatment associated with injuries sustained in that 
accident has been associated with the claims folder.

In January 1967, the veteran was involved in an automobile 
accident in service, after which he complained of a sore neck 
and back.

After reviewing chest X-rays, taken in February 1972, a 
radiologist reported that they could reveal minimal 
degenerative changes in several of the mid-thoracic 
vertebrae.

In November 1996, the veteran underwent a VA general medical 
examination which revealed osteoarthritis of the lumbar 
spine.  He stated, in part, that in the 1970s, he had 
sustained a back injury as the result of a beating.  The 
medical report associated with that injury has not been 
associated with the claims folder.

During his video conference hearing in September 1998, the 
veteran testified that he had injured his back in the early 
1990s, while working at a tire store in Tulsa.  He reported 
that he had received workmans compensation as a result of 
his injury.  The medical report associated with that injury 
and documentation of the workmans compensation claim have 
not been associated with the claims folder.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
back disability.  After obtaining any 
necessary authorization, the RO should 
request copies of all indicated records 
not currently on file directly from the 
providers.  This should include, but not 
be not limited to, the reports of medical 
treatment associated with the following:  
1) The veterans back injuries sustained 
in an automobile accident in the mid-
1960s prior to service; 2) the injuries 
sustained in a beating in the 1970s; and 
3) the injuries sustained in an accident 
in a tire shop in the early 1990s, for 
which the veteran received workmans 
compensation.  The police report 
concerning the pre-service automobile 
accident and all documentation concerning 
the grant of workmans compensation 
should also be obtained.  The RO should 
request that the veteran also provide any 
additional relevant records he may 
possess.  

2.  Then, the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature, extent, and 
etiology any back disability found to be 
present.  All indicated tests and studies 
should be performed, including, but not 
limited to, X-ray studies of the thoracic 
spine.  Any indicated consultations 
should also be scheduled.  The claims 
folder must be made available to the 
examiner so that the relevant medical 
history may be reviewed.  Should back 
disability be found, the examiner should 
render an opinion as to whether it is at 
least as likely as not related to any 
injury sustained in service, including 
those sustained in the motor vehicle 
accident in 1967 or to the degenerative 
changes of the thoracic spine noted in 
service in February 1972.  All opinions 
must be supported by clear and complete 
rationale.

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
service connection for back disability.  
If the benefits sought on appeal are not 
granted to the veterans satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue. The veteran need take no 
action until he is otherwise notified.



		
	HAROLD A. BEACH
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -
